Exhibit 10.2
 
 
 
[ex102001.jpg]
 
PROMISSORY NOTE
 
Principal
Loan Date
Maturity
Loan No.
Call / Coll
Account
Officer
Initials
$1,500,000.00
09-13-2005
09-13-2009
7000031215
 
5900
 
239
 
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any items above containing “***” has been omitted due to text length
limitations.
 
 
Borrower:NATURALSHRIMP HOLDINGS, INC
2068 N VALLEY MILLS DR
WACO, TX 76110
 
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105
 

 
Principal Amount:  $1,500,000.00
 
Initial Rate:  5.466%
 
Date of Note:  September 13, 2005

 
PROMISE TO PAY.  NATURALSHRIMP HOLDINGS, INC (“Borrower”) promises to pay to
AMARILLO NATIONAL BANK (“Lender”), or order, in lawful money of the United
states of America, the principal amount of One Million Five Hundred Thousand &
00/100 Dollars ($1,500,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance.  Interest
shall be calculated from the date of each advance until repayment of each
advance or maturity, whichever occurs first.  The interest rate will not
increase above 18.000%.
 
PAYMENT.  Subject to any payment changes resulting from changes in the index,
Borrower will pay this loan in accordance with the following payment
schedule:  12 monthly consecutive interest payments, beginning October 13, 2006,
with interest calculated on the unpaid principal balances at an interest rate of
5.466% per annum; 35 monthly consecutive principal and interest payments in the
initial amount of $17,672.67 each, beginning October 13, 2006, with interest
calculated on the unpaid principal balances at an interest rate based on the
Libor Rate as published in the Wall St Journal (currently 3.716%), plus a margin
of 1.750 percentage points, resulting In an initial interest rate of 5.468%; and
one principal and Interest payment of $1,096,050.99 on September 13, 2009, with
Interest calculated on the unpaid principal balances at an interest rate based
on the Libor Rate as published in the Wall St Journal (currently 3.716%), plus a
margin of 1.750 percentage points, resulting in an initial interest rate of
5.466%.  That estimated final payment is based on the assumption that all
payments will be made exactly as scheduled and that the Index does not change;
the actual final payment will be for all principal and moaned Interest not yet
paid, together with any other unpaid amounts under this Note. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
nonfood unpaid interest: titan to principal; and than to any unpaid collection
costs. The annual Interest rate for this Note is computed on a 366/360 basis;
that is, by applying the retie of the annual interest rate over a year of 380
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding, unless ouch calculation
would result In a usurious rate, In which case Interest shall be calculated on a
per diem basis of a you of 365 or 366 days, as the case may be. Borrower will
pay Lender at Lender’s address shown above or at such other place err Lender may
designate In writing. Notwithstanding any other provision of this Note, Lender
will not charge interest on any undisbursed loan proceeds. No scheduled payment,
whether of principal or interest or both, will be due unless sufficient loan
funds hays been disbursed by the scheduled payment date to justify the payment.
 
VARIABLE INTEREST RATE. The interest rate on this Nate is subject to change from
time to time based on changes in an index which is the Libor note as published
in the Wall St Journal (the -Index”). Lender will tell Borrower the current
Index rate upon Borrower’s request. The interest ram change will not occur more
often then each Monthly Borrower understands that Lender may make loans based on
other rates as well. The index currently is 3.716% per annum. The Interest rate
or rates to be applied to the unpaid principal balance of this Note will be the
rata or rites set forth herein In tits “Payment’ section. Notwithstanding any
other provision of this Note, after the first payment stream, the Interest rate
for each subsequent payment stream will he effective as of the last payment date
of the Just-ending payment stream. Notwithstanding the foregoing. the variable
interest fate or rates provided for In this Nate will be subject to the
following maximum rate. NOTICE; Under no circumstances will the interest rate on
this Note be more than (except for any higher default rate or Poet Maturity Rate
shown below) the Weser of 18.000% per annum or the maximum rate allowed by
applicable law. For purposes of this Note, the ‘maximum rate allowed by
applicable law- means the greeter of (A) the maximum rate of Interest permitted
under federal or other law applicable to the Indebtedness evidenced by this
Note. or 181 the “Weekly Calling’ as referred to in Sections 303.002 and 303.003
of the Texas Finance Code. Whenever increases occur in the interest rate,
Lender. at its option, may do one or more of the following: (A) Increase
Borrower’s payments to ensure Borrower’s loan will pay off by Its original final
maturity date, (8) Increase Borrower’s payments to cover accruing interest, IC)
Increase the number of Borrower’s payments, and ID) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
 
1

--------------------------------------------------------------------------------

 
PREPAYMENT. Borrower nay pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment In full shall consist of payment of the
remaining unpaid principal balance together with ell accrued and unpaid interest
and all other amounts, coats and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, end
in no event will Borrower ever be required to pay arty unearned Interest. Early
payments will not. unless agreed to by Lender In writing, relieve Borrower of
Borrower’s obligation to continue to mete payments under the payment schedule.
Rather, early payments will reduce the principal balance due end may result in
Borrower’s making fewer payments, Borrower agrees not to send Lender payments
marked ‘paid in full’, ‘without recourse`, or similar language. If Borrower
mends such a payment. Lander may accept it without losing any of Lender’s rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment Instrument that indicates that the payment
constitutes ‘payment In full’ of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: AMARILLO NATIONAL BANK, PO BOX 1 AMARILLO. TX 79106.
 
POST MATURITY RATE. The Post Maturity Rate on this Note Is the leaser of the
maximum rate allowed by law or 18.000% per annum. Borrower will pay Interest on
all sums due after final maturity, whether by acceleration or otherwise, at that
rate.
 
DEFAULT. Each of the following shall constitute en event of default (“Event of
Default”) under this Note: Payment Default. Borrower falls to make any payment
when due under this Note.
 
Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or In any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower,
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents 19 false or misleading in any materiel respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the Insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
Insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure Cr forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This Includes a garnishment of any of
Borrower’s accounts, Including deposit accounts, with Lender. However, that
Event of Default shall not apply If there Is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lander written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, In art amount determined
by Lender, in its sole discretion, as being an adequate resort/0 or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note, In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.
 
Change In Ownership. Any change In ownership of twenty-five percent 125%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender In good faith believes itself insecure.
 
Cure Provisions. If any default, other than a default in payment is curable, It
may be cured If Borrower, after receiving written notice from Lender demanding
out of such default; (11 cures she default within ten (10) days; or (2) if the
cure requires more than tan 1101 days. Immediately initiates steps which Lender
deems In Lender’s sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.
 
LENDER’S RIGHTS. Upon default, Lender may declare the entire Indebtedness,
Including the unpaid principal balance on this Note, all accrued unpaid
interest, and all other amounts, coals and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately duo, without nonce, end than Borrower will pay that
amount.
 
ATTORNEYS’ FEES; EXPENSES. Lender may hire an attorney to help collect this Note
it Borrower does not pay, and Borrower will pay Lender’s reasonable attorneys
fees. Borrower also will pay Lender all other amounts Lender actually Mount as
court coots, lawful fees for filing, recording. releasing to any public office
any instrument securing this Note; the reasonable cost actually expended for
repossessing, storing. preparing for sale, and selling any security; and fees
for noting a lion on or transferring a certificate of title to any motor vehicle
offered as security for this Note, or premiums or Identifiable charges received
in commotion with the sale of authorized insurance.
 
 
2

--------------------------------------------------------------------------------

 
 
JURY WAIVER. Lander and Borrower hereby waive the right to stay jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to Its conflicts of law provisions, This Note has been accepted
by Lander in the State of Texas.
 
CHOICE OF VENUE. If there Is a lawsuit, and if the transaction evidenced by this
Note occurred in Potter County, Borrower agrees upon Lender’s request to submit
to the jurisdiction of the courts of Potter County, State of Texas.
 
DISHONORED CHECK CHARGE. Borrower will pay a processing fee of 625.00 If any
check given by Borrower to Lender as a payment on this loan is dishonored.
 
RIGHT OF SETOFF. To the extent permitted by applicable leer, Lander reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This Includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not Include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes lender. to the
extent permitted by applicable low, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and. at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
 
COLLATERAL. Borrower acknowledges this Note is secured by a Security Agreement
by and among NaturalShrimp Corporation, NaturalShrimp San Antonio, L.P., Nigh
Plains Christian Ministries Foundation and Amarillo National Bank dated as of
the data hereof.
 
LINE OF CREDIT. This Note evidence, a straight line of credit. Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the Instructions of an authorized person or (B) credited to any
at Borrower’s accounts with Lander. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, Including daily computer print-outs.
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
 
Amarillo National Bank complies with Section 326 of the USA Patriot Act. Federal
law requires all financial institutions to obtain, verify and record information
that Identifies each person who opens an account such as name, address, date of
birth and taxpayer identification. We may ask to see your drivers license or
other Identifying documents.
 
REPRESENTATIONS, WARRANTIES, COVENANTS AND CONDITIONS. Borrower acknowledges
that Borrower Is relying solely on his own investigation and duo diligence and
not on any advice, act, statement, or omission of any advice, act or statement
of Lender whatsoever, regarding the risk, nature, character, condition, or
quality of any property purchased or Investment made with the proceeds of this
Note.
 
REPRESENTATIONS AND PROMISES WITH RESPECT TO BORROWER. I represent and promise
to Lender that my correct legal name and address Is: NaturalShrimp Holdings,
Inc.; 2068 N. Valley Mills Dr.; Waco, TX 76110.
 
SPECIAL PROVISIONS. Borrower authorizes Lender to release and provide from time
to time to High Plains Christian Ministries Foundation or Its designee, any end
all information, documents, tax returns, and other materials in Lender’s
possession or knowledge, pertaining to Borrower (or any of it’s subsidiaries),
the note, or the loan to Borrower evidenced hereby.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender end Its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Nuts cannot be enforced, this fact will
not effect the rest of the Note. Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take. reserve
CS melee (collectively referred to herein as "charge or collect"), any amount In
the nature of interest or in the nature of o lee for this loan, which would In
any way or event )Including demand. prepayment, or acceleration) cause Lender to
charge or collect more for this loan than the maximum Lender would be permitted
to charge or collect by federal law or the law of the State of Texas (as
applicable). Any such excess Interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid In full, be refunded
to Borrower. The right to accelerate maturity of sums due under this Note does
not include the right to accelerate any Interest which has not otherwise accrued
on the data of such acceleration, and Lender does not Intend to charge or
collect any unearned Murrain in the event of acceleration, All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of sums due
hereunder shall. to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the loan evidenced by
this Nate until payment In full so that the rate or amount of interest on
account of the loan evidenced hereby does not exceed the applicable usury
ceiling. Lender may delay or forgo enforcing any of Its rights or remedies under
this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, notice of dishonor, nation of Intent to
accelerate the maturity of this Note, and notice of acceleration of the maturity
of this Note. Upon any change In the terms of this Note. and unless otherwise
expressly stated in writing, no party who alone this Note. whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend Repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
Impair, tee to realize upon or perfect Lender’s security Interest in the
collateral without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification Is made. The obligations
under this Note are joint and several.
 
 
3

--------------------------------------------------------------------------------

 
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
NATURALSHRIMP HOLDINGS, INC
 
By:                                                                       
                    
 
BILL WILLIAMS, CEO of
NATURALSHRIMP HOLDINGS, INC
By:                                 
                                                 
 
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC

 
 
4

--------------------------------------------------------------------------------

 

 
EXHIBIT B-2
 
Change in Terms Agreement (with Modified Note)
 
(see attached)
 
 
 
5

--------------------------------------------------------------------------------

 
 
CHANGE IN TERMS AGREEMENT
 
Principal
Loan Date
Maturity
Loan No.
Call / Coll
Account
Officer
Initials
$2,000,000.00
12-16-2005
09-13-2009
7000031215
 
5900
 
239
 
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any items above containing “***” has been omitted due to text length
limitations.
 
Borrower:NATURALSHRIMP HOLDINGS, INC
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105

 
Principal Amount:  $2,000,000.00
 
Initial Rate:  5.350%
 
Date of Note:  December 18, 2005

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Advancing promissory note in the name of
NaturalShrimp Holdings, Inc. in the principal amount of $1,500,000.00 dated
September 13, 2005 and maturing on September 13, 2007.
 
DESCRIPTION OF COLLATERAL.  A Commercial Security Agreement and Financing
Statement from NaturalShrimp Holdings, Inc. to Amarillo National Bank dated
September 13, 2005.
 
DESCRIPTION OF CHANGE IN TERMS.  The principal amount of the Note of
$1,500,000.00 is being increased to $2,000,000.00 and the maturity date of
September 13, 2007 is being extended until September 13, 2008.
 
PROMISE TO PAY.  NATURALSHRIMP HOLDINGS, INC (“Borrower”) promises to pay to
AMARILLO NATIONAL BANK (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Two Million & 00/100 Dollars
(62,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of such advances.  Interest shall be
calculated from the date of each advance until repayment of each advance or
maturity, whichever occurs first.
 
PAYMENT.  Borrower will pay this loan in one payment of an outstanding principal
plus all accrued unpaid interest on September 12, 2008.  In addition, Borrower
will pay regular monthly payments of all _______ unpaid interest that as of each
payment date, beginning January 15, 2007, with all subsequent payments to be due
on the same day of each month after that.  Unless otherwise agreed or required
by applicable law, payments will be applied first to any accrued unpaid
interests; then o principal; and then to any unpaid collection cost.  Interest
on this lease is computed on a 365/360 simple interest basis; therein; by
applying the _______ of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding, unless such calculation would
result in a _______ rate.  In which case interest shall be calculated on a per
diam basis of a year of 365 or 366 days, as the case may be.  Borrower will pay
Lender at Lender’s address shown above or at such other place as lender may
designate in writing.  Notwithstanding any other provision of this Agreement,
Lender will not charge interest on any undisbursed loan proceeds.  No scheduled
payment, whether of principal or interest or both, will be due unless sufficient
loan fund have been disbursed by the scheduled payment date to justify the
payment.
 
VARIABLE INTEREST RATE.  The interest rate on the loan is subject to change from
time to time based on changes in an index which is the Libor Rate as published
in the Wall St Journal (the “index”).  Lender will tell Borrower the current
Index Rate upon Borrowers request.  The Interest rate change will not occur more
often than each month.  Borrower understands that Lender may make loans based on
other rates as well.  The Index currently is 5.350% per annum.  The interest
rate to be applied prior to maturity to the unpaid principal balance during this
loan will be at a rate equal to the index, resulting in an initial rate of
6.350% per annum.  NOTICE:  Under no circumstances will the interest rate on the
loan be more than (except for any higher default rate or Post Maturity Rate
shown below) the lesser of 18.000% per annum or the maximum rate allowed by
applicable law.  For purpose of this Agreement, the “maximum rate allowed by
applicable law” means the greater of (A) the maximum rate of interest permitted
under federal or other law or other law applicable to the Indebtedness evidenced
by the Agreement, or (B) the “Weekly Calling” as referred to in Section 303.002
and 303.003 of the Taxes Finance Code.
 
PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Agreement or any other agreement with Lender pertaining to this loan,
and in no event will Borrower ever be required to pay nay unearned
interest.  Early payments will not, unless agreed to by lender in writing,
relieve Borrower or Borrower’s obligations to continue to make payments of
accrued unpaid interest.  Rather, early payments will reduce the principal
balance due.  Borrower agrees to not to send Lender payments marked “paid in
full”, “without recourse”, or similar language.  If Borrower sends such payment,
Lender may accept it without losing any of Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any first amount owed to Lender.  All
written communication concerning disputed amounts including any check or other
payment instrument that indicates that this payment constitutes “payment in
full” of the amount owed or that is tendered with other conditions or
limitations or as full satisfaction of a dispute amount must be mailed or
delivered to AMARILLO NATIONAL BANK, PO BOX 1 AMARILLO, TX 79105.
 
 
6

--------------------------------------------------------------------------------

 
 
POST MATURITY RATE.  The Post Maturity Rate on this loan is the laser of (A) the
maximum rate allowed by law or (B) 18.000% per annum.  Borrower will pay
interest on all sums due after final maturity, whether by acceleration or
otherwise, at that rate.
 
DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default.  Borrower fails to make any payment when due under the
indebtedness.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
False Statements.  Any warranty, representation, or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or Misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.
 
Insolvency.  The disruption or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the communication of any proceeding under any bankruptcy or
insolvency _______ by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or nay
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the indebtedness.  This includes a garnishment of nay of
Borrower’s account, including deposit accounts, with Lender.  However, this
event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of this claim which is the basis of the
creditor or forfeitures proceeding and if Borrower gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender _______ or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond of the
dispute.
 
Events Affecting _______.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness evidence by this Note.  In the event of
a death, Lender, at its option may, but shall not be required to, permit the
Guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, ours any Event of
Default.
 
Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common _______ of Borrower.
 
Adverse Change.  A mortal advance change occurs in Borrower’s financial
condition, or Lender believes the prosper of payment or performance of the
indebtedness is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default to payment is curable, it
may be cured if Borrower, after receiving written notice form Lender demanding
cure of such default:  (1) cure the default within ten (10) days or (2) if the
cure requires more than ten (10) days, immediately _______ which Lender’s deems
in Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and competed as reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
LENDER’S RIGHTS.  Upon default, Lender may declare the entire Indebtedness,
including the unpaid principal balance under this Agreement, at accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Agreement or any other agreement with Lender pertaining
to this loan, immediately due, without notice, and then Borrower will pay that
amount.
 
ATTORNEYS’ FEES; EXPENSES.  Lender may hire an attorney to help collect this
Agreement if Borrower does not pay, and Borrower will pay Lender’s Reasonable
attorneys’ fees.  Borrower also will pay Lender all other amounts Lender
actually incur as court costs, lawful fees for filling, recording, relapsing o
any public office any instrument security and fees for nothing a lien on or
transferring a certificate of title of any motor vehicle offered as security for
this Agreement, or premium or identifiable charges received in connection with
the sale of authorized insurance.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trail in
any action, proceedings, or counterclaim brought by either lender or Borrower
against than other.
 
GOVERNING LAW.  This Agreement will be governed by federal law applicable to
Lender and to the extent not preempted by federal law, that laws of the state of
Texas without regard to its conflicts of law provisions.  This Agreement has
been accepted by lender in the State of Texas.
 
 
7

--------------------------------------------------------------------------------

 
 
CHOICE OF VENUE.  If there is a lawsuit, and in the transaction evidenced by
this Agreement occurred in Potter County, Borrower agrees upon Lender request to
submit to this jurisdiction of the courts of Potter County, State of Texas.
 
DISHONORED CHECK CHANGE.  Borrower will pay a processing fee of $25.00 if any
check given by Borrower to Lender as a payment on this loan be dishonored.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff by all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
lender, to the account permitted by applicable law, to change or setoff all sums
owing on the indebtedness against any and all such accounts, and at Lender’s
option, to administratively freeze all such accounts to allow Lender’s charge
and setoff rights provided in this paragraph.
 
COLLATERAL.  Borrower acknowledges this Agreement is secured by a Security
Agreement by and among NaturalShrimp Corporation, NaturalShrimp Sab Antonio,
L.PO., High Plains Christian Ministries Foundation and Amarillo National Bank
dated as of the date hereof.
 
LINE OF CREDIT.  This Agreement evidence a straight line of credit.  Once the
total amount of principal has been advanced, Borrower is not entitled to further
loan advance.  Advances under this Agreement, as well as directions for payment
from borrower’s accounts, may be requested orally or in writing by Borrower or
by an authorized person.  Lender may, but need not, require that all oral
requests be confirmed in writing.  Borrower agrees to be liable for all events
below:  (A) advanced in accordance with the instructions of an authorized person
or _______ credited to any Borrower’s accounts with Lender’s Interest
records.  Including daily computer print outs.  Lender will have no obligation
to advance funder under this Agreement if:  (A) Borrower or any guarantor is in
default under the terms of this Agreement or any agreement that Borrower or nay
guarantor has with Lender.  Including nay agreement made in connection with the
signing of this Agreement:  (B) Borrower or any guarantor _______ doing business
or to insolvent:  (C) any guarantor seeks, claims or otherwise attempts to
limit, modify or revoke such guarantor’s guarantee of this Agreement or any
other loan with Lender:  (D) Borrower has applied funds provided pursuant to
this Agreement for purposes other than those authorized by Lender:  or (E)
Lender in good faith believes herself insecure
 
CONTINUING VALIDITY.  Except as expressly changed by this agreement, the forms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by lender to this Agreement does not waive Lender’s right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future changes in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
noble parties all makers and endorser of the original obligation(s), including
accommodation parties, unless a party is expressly release by lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, ten all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will be related by it.  This waiver
applied not only to any initial exceptions, modifications or _______, but also
to all such subsequent actions.
 
SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this agreement shall be binding upon and inure
to the parties, their successors and assigns.  If ownership of the Collateral
becomes vested in a person other than Borrower, Lender, without notice to
Borrower, may deal with Borrower’s successors with reference to this Agreement
and the indebtedness by way of forbearance or extension without releasing
Borrower form the obligations of this Agreement or liability under the
indebtedness.
 
MISCELLANEOUS PROVISIONS.  If any part of this Agreement cannot be endorsed this
fact will not affect the rest of this Agreement.  Borrower does not agree or
intend to pay, and Lender does not agree or intend to contract for, change,
collect, take, reserve or receive (collectively referred to herein as “charge or
collect”), any amount in the nature of Interest or in the nature of a few for
this loan, which would in any way or event (including demand, prepayment, or
acceleration) _______ Lender to change or collect more for this loan then the
maximum Lender would be permitted to charge or collect by federal law or the law
of the State of Texas (as applicable).  Any such _______ interest or
unauthorized fee shall, included of anything stated to the contrary, be supplies
first to reduce the principal balance of this loan, and when the principal has
been paid in full, be refunded to Borrower.  The right to accelerate maturity of
sums due under this Agreement does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Lender does not intend to charge or collect any _______ interest in the event of
acceleration.  All sums paid or agreed to be paid to Lender for the use,
forbearance or _______ of sums due hereunder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and _______ throughout the
full term of the loan evidenced by this Agreement until payment in full so that
the rate or amount of interest on account of the loan evidenced hereby does not
exceed the applicable usury _______.  Lender may delay or forgo enforcing any of
its rights or remedies under this Agreement without losing them.  Borrower and
any other person who signs, guarantees or endorses this Agreement, to the extent
allowed by law, waive presentment, demand for payment, notice of dishonor,
notice of intent to accelerate the maturity of this Agreement, and notice of
acceleration of the maturity of this Agreement.  Upon any change in the terms of
this Agreement, and unless otherwise expressly stated in writing, no party who
signs this Agreement, whether as maker, guarantor, accommodation maker or
_______, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or _______, fail to realize upon or
perfect Lender’s security interest in this collateral without the consent of or
notice to anyone.  As such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Agreement are joint and
several.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER
AGREES TO THE TERMS OF THIS AGREEMENT.
 
BORROWER:
 
NATURALSHRIMP HOLDINGS, INC
 
By:                                                                                           
                                             
BILL WILLIAM, CEO OF
NATURALSHRIMP HOLDINGS, INC
 
 
 
 
By:                                                                                           
                                        
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC

 
 
8

--------------------------------------------------------------------------------

 
[ex102001.jpg]

PROMISSORY NOTE
 
Principal
Loan Date
Maturity
Loan No.
Call / Coll
Account
Officer
Initials
$2,000,000.00
09-13-2008
09-15-2009
7000031215
 
5900
 
239
 
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any items above containing “***” has been omitted due to text length
limitations.
 
Borrower:NATURALSHRIMP HOLDINGS, INC
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105

 
Principal Amount:  $2,000,000.00
 
Initial Rate:  4.236%
 
Date of Note:  September 13, 2008

 
PROMISE TO PAY. NATURALSHRIMP HOLDINGS, INC (“Borrower")  promises to pay to
AMARILLO NATIONAL BANK Mender-I, or &der, in lawful money of the United States
of America, the principal amount of Two Million 6 001100 Dollars
($2,000,000,00), together with Interpol on the unpaid principal balance from
September 13, 2008, until maturity,
 
PAYMENT. Borrower will pay this ben In one principal payment of 02,000,000,00
plus interest on September 16, 2009. This payment due on September 15, 2009,
will be for all principal and all accrued Interest not yet paid. In addition.
Borrower will pay regular monthly payments of all accrued unpaid  interest due
as ofpayment data, beginning October 16, 2008, with all subsequent Interest
pownente to be due on the some day of each month otter that. Veers, othermee
agreed or required by epplitabla law, paymerits wle be applied first to any
tworued unpaid Interest; than to principal; and then to any unpaid collection
mete. The eenual interest eau for this Not. Is computed on a 365/360 balls; that
Is, by applying the ratio of the annual Interest rate over a yet of 360 (Imre,
multiplied by the outstanding principal balance, muitiplied by the rearrei
number of dart the pri,eipal balance Is Ix/Wending, unless such eakulation would
result In a usuriourx ram In which ease interest shall be calculated on a per
diem basis of a y1111/ of 365 or 366 days. as the ease may be, Borrower well pay
Lender et Lender’. eddrese ‘hewn above of at such other plec• na Lender may
designate in writing.
 
VARIABLE INTEREST RATE, The Interest rate on title Note Is subject to change
from time to time based on changes In en index which Is the Libor Rate es
published in the Will St Journet the “Index”), Lender will tell Borrower the
currant Index rate upon Borrower’s racoon. The Interest rate change will not
occur more often then each Month . Borrower underetende that Lander may make
loans based on other rates en wall. The Index currently la 2.486% par annum. The
interest rate to be applied prior to maturity to the unpaid principal balance
during this Note will be at a rata of 1,750 pereentage points over the Index,
resulting In an Initial rate of 4.236% per annum. NOTICE: Under no circumstances
will the interest rate on Oki Note be more than (except for any higher default
rate or Post Maturity Rate shown below) the leerier of 18,000% Per annum or the
maximum rate allowed by sepessble low. For purposes of tide Note, the “maximum
rate allowed by applicable low’ means the greater of (Al the maximum rate of
interest permitted under federal or other low applicable to the Indebtedness
evidenced by title Note, er IBI the ‘Weekly Calling’ as referred to In Section’
303.002 arid 303,003 of the Texas Finance Code.
 
PREPAYMENT. Borrower men pey without penalty all or a portion of the amount owed
earlier then It Is duo. Prepownent In lull “hell coexist of payment of Ma
remaining unpaid principal balance together with all accrued end unotild
interest and all other arnounts, costs and expenses for which Borrower is
responsible tinder this Note or any ether agreement with Lender pertaining to
title loan, and in no event will Borrower ever be required to pay any unearned
interim, Eery peymente will not, unless leveed to by Lender In wilting, relieve
Borrower of Borrower’s obligation to continue to make payments under the payment
aehedule. Rather, °oily pimiento will reduce ten principal balance due.
1301f0Wal swam not to send Lender paymente Marked “paid In fur, ‘without
recourse”, or similar language. If Borrower eon& ouch a payment, Lander may
accept it without being env of tender’s rights under this Note. and Borrower
will Ferman obligated to pay any further amount owed to tender. All written
communioetions ooneernIng disputed amounts, Including any Cheek or other payment
instrument then indicates that the payment constitute, “payment In full” of the
amount owed or that la tendered with other conditions or limitations or as full
eatiefootIon of e disputed amount must be mailed or delivered to; AMARILLO
NATIONAL BANK, PO BOX 1 AMARILLO, TX 79106.
 
POST MATURITY RATE. The Post Maturity Rate on this Note is the Newer of (A) the
maximum rats allowed by law or 1131 10.000% per annum. Borrower will pay
Interest on ell sums due after final maturity, whether by acceleration or
otherwise, at that rate,
 
DEFAULT. Each of the following shall constitute an avant of delaurt (“Event of
Default”) under Lille Nom
 
Payment Default, Borrower fella to mike any payment when duo under this Note.
 
 
9

--------------------------------------------------------------------------------

 
 
Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenent or condition contained In title Note or in any of the
related document. Or to comply with or to perform any term, obligation, covenant
or condition contained In any other agreement between Lender and Borrower.
 
Fele, Statements. Any warranty, representation or statement made or tumiehed to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents le fain or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dletelellon or termination of Borrower’s existence al a going
businese, the insolvency of Borrower, the appointment of a receiver for any part
of gtorrewer’e property, any assignment for the benefit of oreditore, any type
of creditor workout, or the commencement of any proceeding under any bankruptcy
or insolvency laws by or against Borrower.
 
Creditor Or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by ludlolel proceeding, self-help, reposomion or any ether
method, by any creditor of Borrower or by any eueerrirrionral seamy against any
collateral securing the bon. Title include., a garniehment of any of Borrower’s
accounts, Including deposit Mount’, with Lender. However, this Event of Outsell
else!l not apply If there le o good feith dispute by Borrower at to the validity
or remonableness of the claim which Is the basis of the creditor or forfeiture
proceeding and It Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, In en amount determined by Lender, In its
vale discretion, as being an adequate reserve cr bond for the dispute,
 
Events Affecting Guarantor. Any of the preceding evente occur. with ieapect to
any Guarantor of any of the Indebtedness or anV Guarantor diet or become;
Incompetent, or revokes or disputes the validity of, or liability under, any
guorenty of the Indebtedness evidenced by this Note;
 
Change In Ownership. Any change in ownership of twenftefive percent 125%) or
more of the common stock of Borrower.
 
Adverse Chen.. A material adverse change occurs In Borrower’s financial
condition, or Lender believes the prospect or payment or performance of this
Note le Impaired,
 
Insecurity, Lender in good faith believes itself Insecure,
 
Cure Provisions. If any default, other then a default In payment is curable, It
may be cured if Borrower, after receiving written notice from Lender demanding
cure of ouch default; (1) auras the default within ten (101 deye; or 121 If the
cure requIree more then ton 1101 days, immediately initieteo awe which Lender
deems in Lender’s twee discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable end necessary steps sulficient
to produce compliance as soon as reallOnebly practical.
 
LENDER’S RIGHTS. Upon default, Lender may declare the entire Indebtedness,
Including theunpaid principal balance under title NON, all accrued unpaid
Interest, and all other ‘mounts, costs and expensee for which Bono neitee under
this Note or any other agreement with Lender pertaining to this loan,
Immediately due, without notice, and than Borrower will pay that amount.
 
ATTORNEYS’ FEES; EXPENSES, Lender may hire an attorney to help twilit= this Note
if Borrower does not pay, and Borrower will pay Lander’a reasonable attorneys’
fees, Borrower also will pay Lender all other amounts Lander actually Moire as
court costs, lawful teas for filing, recording, releasing to any public Oka any
instrument securing this Note; the reasonable cost actually expended for
repossessing, storing, preparing for sale, and Selling any 110OUrity; and fees
for noting a lien on or cranefersing a certificate of title to any motor vehicle
offered es security for this Note, or Wembley’ or identifiable charges received
In connection with the sale of authorized insurance.
 
JURY WAIVER, Lender end Borrower hereby wily, the right to any Jury trial in any
action, proceeding, or counteroielm brought by either Lender or Borrower against
the other.
 
GOVERNING LAW, Title Note wit be governed by federal Lew applicable to Lender
end, to the extent not preempted by federal law, the laws of the SUM of Texas
without regard to Its conflict* of law provielonu, This Noto has been accepted
by Lender In the State of Terme,
 
CHOICE OF VENUE. If there is a laweult, and If the tranettodon evidenced by this
Note occurred In Potter County, Borrower agrees upon Lender’s request to submit
to the Jurisdiction of the courts of Potter County, Slate of Texas.
 
DISHONORED CHECK CHARGE. Borrower will pay a processing fee or 125.00 It any
oheok given by Borrower to Lender as e payment On this loan Is dishonored.
 
 
10

--------------------------------------------------------------------------------

 
 
RIGHT OF SETOFF. To the extant permitted by appecowe law, Lender reserves a rght
of Setoff In all Borrower’s eacotinte with Lender (whether Checking. savings, or
ounce other accountl, This includes all accounts Borrower thcidp with someone
else end aft accounts Borrower may open in the future. However, this duce trot
Include any PA or Keogh accounts, ur any trust accounts for which setoff would
be prohibitod by law. Borrower authorhee Lender. to the 0Xtent permitted by
applieable law, to charge or setoff an rums Owing on the Indebtedness against
env and all such accounts, and, et Lender’s option, to administratively freest)
oil such Accounts to allow Lender tu protect Lender’s charge end setoff rights
provided in this paragraph.
 
COLLATERAL. Borrower acknowledge, this Note la secured by a Security Agreement
by and among NeturaiShrImp Corporation, NetureiShrimp San Antonio, L.P., High
Plales Christen Ministries Foundation to Amarillo National Bank doted September
13, 2005
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
 
Amarillo National Bank complies with Section 326 of the USA Patriot Act. Federal
low requires all financial institutinns to obtain, verify and record information
that identifies each person who opens an account such as mono, addross. data of
birth and taxpayer identification. VVo may ask to eve your drivers Oconee or
other Identifying documents.
 
REPRESENTATIONS, WARRANTIES, COVENANTS AND CONDITIONS. Borrower acknowledges
that Borrower is relying solely on his awn investigation and due diligence end
not on any advice, act, statement, or omission of any advice, eat or otit.mitni
of Lender whatsoever, regarding the risk, nature, character, condition, or
quality of env property purchased or investment made with the proceed. of this
Note.
 
REPRESENTATIONS AND PROMISES vvrTri RESPECT TO BORROWER. I represent and promise
to Lender that my oorrect legal name end eddrees let NeturslShrimp Holdings,
Ina.; 2058 N. Volley Male Dr.; Waco, TX 76110.
 
SPECIAL PROVISIONS. Borrower euthorizee Lender to release and provide from time
to time to High Plains Christian Minietnee Foundation or to designee, any and
ell Information, documents, tax returns, and other materiels in Lender’s
possession or knowledge, pertaining to BorrOwer for any of it’y Cubaldlarleal,
the note, or the loan to Borrower evidenced hereby.
 
RENEWAL AND EXTENSION, This NON le given In renewal and extension end not In
novation of the following described indebtedness: The Promissory Note in the
name of NaturalShrImp Holdings, Ino. to Amarillo National Bank dated September
13, 2005.
 
SUCCESSOR INTERESTS. The terms of this Note shell be binding upon Borrower, and
upon Borrower’s helm personal repreeentativee, successors and fissions, and
shall Inure to the benefit Of Lender and its successors and assign’.
 
GENERAL PROVISIONS. It any pert of this Note cannot be enforced, tot” gun will
not affect the Cost of the Nolo. Borrower does not apron or Intend to pay, end
Lender dots not agree or Intend to contract rot, charge, collect, take, reserve
or receive (collectively relerred to hereto so ‘charge or collect”), any prnovnt
In this nature of interim or in the natty° or s lee for this roan, which would
In any web or event (Including demand, Prepayment, or necelerationl cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal mew or the taw of am Stela of Tex*.
lap epplicablal. Any such excess Interest or unauthrnixed lee shell. Intuited of
anything stated to the chntrory, he applied first to reduce the principal
balance or this loert, end when the PrInclOol Ilse been paid In full, be
refunded to Borrower, The right to accelerate maturity of sums due under this
Note dose not Include the right to eroonlorate any Interest which hen not
otherwise aoorued on the date of such acceleration, end Lender dust nut Intend
to charge or collect any unearned Intense% in the /WOOS of acceleration. All
sume paid or &wood to be paid to Lender for the use, forbearance or detention of
aurne due hereunder shell. to Ins extent permitted by applicable law, be
emortiod, prorated, allocated and screed throughout the full torte of the loan
evidenced by tnis Note until payment In full no that the rote or amount of
Interest on account of the loan evidenced hereby does not exceed the eppliceble
usury ceiling. Lender may delay or forgo enforcing any of Its rights or remedies
under this Note without losing them. Renewer and any other person who eigoe.
guarantees Or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, notice of dishonor. notice of Intent to
etoelerate the maturity of this Note, and notice of acceleretion of the maturity
of rhla Note, Upon any change in the tilfroi of this Note, and unless otherwise
expressly stated In writing, no party who sign. title Note, whothsr as maker,
guarantor, ecuommucletIon maker or endorsor, shell be released from liability.
All ‘ugh parties agree that Lender may renew or extend (repeatedly and far any
length of timel this loan or release any party or guarantor Of collateral; or
impair, fail to rewire upon or perfect Lender’s oecurity Interact in the
collateral without the Consent of or notice to anyOne. All such parties also
agree that Lender may modify this loan without tha consent of or notice to
anyone other than the party with whom the morlIflostion le mods. The obligations
under this Note are Joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
NATURALSHRIMP HOLDINGS, INC
 
By:                                                            
                                     
BILL WILLIAMS, CEO of
NATURALSHRIMP HOLDINGS, INC
By:                                                      
                                           
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC

 
 
11

--------------------------------------------------------------------------------

 
 
NOTICE OF FINAL AGREEMENT
 
Principal
Loan Date
Maturity
Loan No.
Call / Coll
Account
Officer
Initials
$2,000,000.00
09-13-2008
09-15-2009
7000031215
 
5900
 
239
 
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any items above containing “***” has been omitted due to text length
limitations.
 
Borrower:NATURALSHRIMP HOLDINGS, INC
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105

 

       
THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
         
As used In this Notice, the following terms have the following meaning:
         
Loan. Tho term “Loan” means the following described loan: a non-ereoornputed
Variable Rate Nondisclosable Single Principal Payment with periodic interest
payments) Loan to a Corporation for $2.000,000,00 due on September 15, 2009. Tho
reference rate (Libor Rate as published In the Well St Journal , with en
Interest rate calling of 18.000%, currently 2.486%) is added to tho margin of
1.750%, reeulting in an initial rate of 4,238. This is a secured renewal of the
following described inclebtedneas Thu Promissory Note in the name of
NaturalShrleip Holdings, Inc. to Amarillo National Bank dated September 13,
2005.
         
Loan Agroemem. The term “Loan Agreement” means one or more promises, promissory
notes, agreements, undertakings, security agreements, deeds of trust or other
documents, or commitments, or any combination of those actions or documents,
relating to the Loan, including without limitation the following:
         
LOAN DOCUMENTS
         
Amortization Schedule
Corporate Resolution: HIGH PLAINS CHRISTIAN MINISTRIES FOUNDATION
Customer Information Profile: NATURALSHRIMP HOLDINGS, INC
TX Commercial Security Agreement: All Inventory, Accounts, Equipment and General
Intangibles related to Grantors’ shrimp production facility in Le Costa, Texas ;
owned by NATURALSHRIMP CORPORATION and NATURALSHRIMP SAN ANTONIO, LP
Agreement to Provide Insurance: All Inventory, Accounts, Equipment and General
Intangibles related to Grantors’ shrimp production facility In La Coste, Texas ;
owned by NATURALSHRIMP CORPORATION and NATURALSHRIMP SAN ANTONIO, LP
ANB Privacy Policy; NATURALSHRIMP HOLDINGS, INC
 
Corporate Resolution; NATURALSHRIMP HOLDINGS, INC
Resolution of Corporate Partner: NATURALSHRIMP CORPORATION
Promissory Note
TX Commercial Guaranty: HIGH PLAINS CHRISTIAN MINISTRIES FOUNDATION
TX National MCC NJ-lancing Statement {Rev. 05/22/02):  Purchase Money Security
Interest in all Invent
Joint Request for Credit - Joint Request for Credit
Errors and Omissions - Errors and Omissions/Compliance Agreement
Dietrureornent Request and Authorization
Notice of Final Agreement
Amarillo National Rene Leen (vierriorendum
AND Privacy Policy: NATURALSHRIMP CORPORATION
ANB Privacy Policy; NATURALSHRIMP SAN ANTONIO, LP
   
Pertiea. The term “Parties” means AMARILLO NATIONAL BANK and any and all
entitles or individuals who are Obligated to repay the loan or have pledged
property as security for the Loan, Including without limitation the following:
         
Borrower: NATURALSHRIMP HOLDINGS, INC
   
Grantor(e): NATURALSHRIMP CORPORATION; and NATURALSHRIMP SAN ANTONIO, LP
   
Guarantor 1: HIGH PLAINS CHRISTIAN MINISTRIES FOUNDATION
       

 
This Notice of Final Agreement Is Oven by AMARILLO NATIONAL BANK pursuant to
Section 26.02 of the Texas Business and Commerce Coda. Each Party who signs
below, other than AMARILLO NATIONAL BANK, acknowledges, represents, and warrants
to AMARILLO NATIONAL BANK that it has received, reed end understood this Notice
of Final Agreement. This Notice Is dated September ‘13, 2008.
 
BORROWER:
 
NATURALSHRIMP HOLDINGS, INC
 
By:                                                       
                                
BILL WILLIAMS, CEO of
NATURALSHRIMP HOLDINGS, INC
By:                                      
                                          
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC

 
 
12

--------------------------------------------------------------------------------

 
 
ANB PRIVACY POLICY

Borrower:NATURALSHRIMP CORPORATION
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105



Our Privacy Commitment to You
 
We recognize the trust you have pieced in us to keep your Information secure and
confidential. Keoping your Information secure Is one of our most important
responsibilities. We want you to understand what information we collect and how
we use it.
 
In order to provide our customers with a broad range of financial products and
services as effectively and conveniently as possible, we use technology to
manage and maintain customer information. We consider all public and nonpublic
personal Information we gather about you as “private personal information”,
 
Our Security Procedures
 
We take steps to safeguard customer information. Our policy Is to restrict
access to your private personal account Information to those employee* who need
to know that information to provide product* or services to you. We maintain
physical, electronic and procedural safeguards that comply with federal
standards to guard your private peisonel information,
 
What Information We Collect:
 
Wo collect and use various typos of Information to service your accounts, save
you time and money and better understand your needs. Customer information we
collect is categorized into the following types:
 
●
Information you provide to us on applications or other loan and account forms,
such as your name, address and social security number.

 
●
Information we receive from a consumer-reporting agency, such as information
regarding your credit worthiness or credit history. as authorized,

 
●
Information about your transactions and account experience. such as your account
balance. payment history, or information about our communication with you, such
as a request for a copy of a chock and our response.

 
What Information We Disclose:
 
We do not difiClosn any private personal information about you to anyone, except
as permitted or required by law. Wo are permitted under law to disclose
nonpublic personal information about you to other third parties In certain
circumstances, For example, we may disclose nonpublic personal Information about
you to third parties to assist us in servicing your loon or account with us, to
government entities in response to subpoenas, end to credit bureaus. We may also
disclose information described above to financial Institutions with which we
have agreements to endorse or sponsor a financial service.
 
Notify Us of Inaccurate information Wo Report To Consumer Reporting Agencies.
Please notify us If we report any inaccurate information about your accountis)
to a consumer reporting agency, Your written notice describing the specific
Inaccuracy(les) should be sent to us at the following address: AMARILLO NATIONAL
BANK PO BOX 1 AMARILLO, TX 79105.
 
I acknowledge receipt of Lender’s Privacy Policy.
 
NATURALSHRIMP CORPORATION
 
By:                                                   
                                     
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC
 

 
 
13

--------------------------------------------------------------------------------

 
 
Borrower:NATURALSHRIMP HOLDINGS, INC
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105



Our Privacy Commitment to You
 
We recognize the trust you have pieced in us to keep your Information secure and
confidential. Keoping your Information secure Is one of our most important
responsibilities. We want you to understand what information we collect and how
we use it.
 
In order to provide our customers with a broad range of financial products and
services as effectively and conveniently as possible, we use technology to
manage and maintain customer information. We consider all public and nonpublic
personal Information we gather about you as “private personal information”,
 
Our Security Procedures
 
We take steps to safeguard customer information. Our policy Is to restrict
access to your private personal account Information to those employee* who need
to know that information to provide product* or services to you. We maintain
physical, electronic and procedural safeguards that comply with federal
standards to guard your private peisonel information,
 
What Information We Collect:
 
Wo collect and use various typos of Information to service your accounts, save
you time and money and better understand your needs. Customer information we
collect is categorized into the following types:
 
●
Information you provide to us on applications or other loan and account forms,
such as your name, address and social security number.

 
●
Information we receive from a consumer-reporting agency, such as information
regarding your credit worthiness or credit history. as authorized,

 
●
Information about your transactions and account experience. such as your account
balance. payment history, or information about our communication with you, such
as a request for a copy of a chock and our response.

 
What Information We Disclose:
 
We do not difiClosn any private personal information about you to anyone, except
as permitted or required by law. Wo are permitted under law to disclose
nonpublic personal information about you to other third parties In certain
circumstances, For example, we may disclose nonpublic personal Information about
you to third parties to assist us in servicing your loon or account with us, to
government entities in response to subpoenas, end to credit bureaus. We may also
disclose information described above to financial Institutions with which we
have agreements to endorse or sponsor a financial service.
 
Notify Us of Inaccurate information Wo Report To Consumer Reporting Agencies.
Please notify us If we report any inaccurate information about your accountis)
to a consumer reporting agency, Your written notice describing the specific
Inaccuracy(les) should be sent to us at the following address: AMARILLO NATIONAL
BANK PO BOX 1 AMARILLO, TX 79105.
 
I acknowledge receipt of Lender’s Privacy Policy.
 
NATURALSHRIMP HOLDINGS, INC
 
By:                                             
                                         
BILL WILLIAMS, CEO of
NATURALSHRIMP HOLDINGS, INC
By:                                               
                                   
GERALD EASERLING, President of
NATURALSHRIMP HOLDINGS, INC

 
 
14

--------------------------------------------------------------------------------

 
 
Borrower:NATURALSHRIMP SAN ANTONIO, LP
2068 N VALLEY MILLS DR
WACO, TX 76110
Lender:AMARILLO NATIONAL BANK
COMMERCIAL LOANS
P.O. Box 1
Amarillo, TX 79105



Our Privacy Commitment to You
 
We recognize the trust you have pieced in us to keep your Information secure and
confidential. Keoping your Information secure Is one of our most important
responsibilities. We want you to understand what information we collect and how
we use it.
 
In order to provide our customers with a broad range of financial products and
services as effectively and conveniently as possible, we use technology to
manage and maintain customer information. We consider all public and nonpublic
personal Information we gather about you as “private personal information”,
 
Our Security Procedures
 
We take steps to safeguard customer information. Our policy Is to restrict
access to your private personal account Information to those employee* who need
to know that information to provide product* or services to you. We maintain
physical, electronic and procedural safeguards that comply with federal
standards to guard your private peisonel information,
 
What Information We Collect:
 
Wo collect and use various typos of Information to service your accounts, save
you time and money and better understand your needs. Customer information we
collect is categorized into the following types:
 
●
Information you provide to us on applications or other loan and account forms,
such as your name, address and social security number.

 
●
Information we receive from a consumer-reporting agency, such as information
regarding your credit worthiness or credit history. as authorized,

 
●
Information about your transactions and account experience. such as your account
balance. payment history, or information about our communication with you, such
as a request for a copy of a chock and our response.

 
What Information We Disclose:
 
We do not difiClosn any private personal information about you to anyone, except
as permitted or required by law. Wo are permitted under law to disclose
nonpublic personal information about you to other third parties In certain
circumstances, For example, we may disclose nonpublic personal Information about
you to third parties to assist us in servicing your loon or account with us, to
government entities in response to subpoenas, end to credit bureaus. We may also
disclose information described above to financial Institutions with which we
have agreements to endorse or sponsor a financial service.
 
Notify Us of Inaccurate information Wo Report To Consumer Reporting Agencies.
Please notify us If we report any inaccurate information about your accountis)
to a consumer reporting agency, Your written notice describing the specific
Inaccuracy(les) should be sent to us at the following address: AMARILLO NATIONAL
BANK PO BOX 1 AMARILLO, TX 79105.
 
I acknowledge receipt of Lender’s Privacy Policy.
 
NATURALSHRIMP SAN ANTONIO, LP
 
NATURALSHRIMP CORPORATION,
General Partner of NATURALSHRIMP SAN ANTONIO, LP
 
By:                                                             
                                                                                                                 
GERALD EASERLING, President
of                                                                      Date
NATURALSHRIMP HOLDINGS, INC
 




16

--------------------------------------------------------------------------------